Per Curiam.
The plaintiff, as sheriff, was entitled to look to the attorney for his fees; and, in this case, he has elected to look to him exclusively, and has given to him the whole credit. Admitting, therefore, that the plaintiff was entitled, in the first instance, to look to the client, he has here waived that right, and resorted to the attorney. Under the circumstances of the case, it would be unjust not to conclude the plaintiff by his election. The principle stated in the cases cited by the defendant’s counsel is applicable There must be judgment for the defendant.
Judgment for the defendant.